                    Case 20-15026       Doc 313     Filed 10/20/20    Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                     (Greenbelt Division)

In re:                                          )
                                                )
PARKING MANAGEMENT, INC.,                       )              Case No.: 20-15026-TJC
                                                )              Chapter 11 (Subchapter V)
         Debtor.                                )
                                                )

                   STIPULATION AND AGREED ORDER FOR EXTENSION
                        OF TIME TO VOTE AND OBJECT TO PLAN

           Square 452, LLC and Square 374, LLC (the “Oxford Landlords”) and Parking

Management Inc. (the “Debtor”), by their undersigned attorneys, hereby stipulate and agree as

follows:

           1.      On August 7, 2020, the Debtor in the above-captioned case filed a proposed

  chapter 11 plan of reorganization (the “Plan) [Docket No. 207].

           2.      On August 28, 2020, the Court entered an Order Setting Hearing on Subchapter

  V Plan Confirmation [Docket. No. 226] (the “Scheduling Order”). Pursuant to the Scheduling

  Order, the deadline for submitting acceptances or rejections of the proposed Plan and to file

  and serve written objections to confirmation of the Plan is September 30, 2020.

           3.      The deadline for the Oxford Landlords to vote to accept or reject the Plan and to

  file and serve objections to the Plan was previously extended through and until October 22,

  2020 pursuant to the Stipulation and Agreed Order for Extension of Time to Vote and Object

  to Plan [ECF No. 305] entered on October 15, 2020.

           4.      The deadline for the Oxford Landlords to vote to accept or reject the Plan and to

  file and serve objections to the Plan is further extended through and including October 27,

  2020.




EAST\177106836.1
                   Case 20-15026   Doc 313   Filed 10/20/20    Page 2 of 2




  Dated: October 20, 2020                        Respectfully submitted,

                                         DLA PIPER LLP (US)


                                         /s/ Richard M. Kremen
                                         Richard M. Kremen (Fed Bar No. 00532)
                                         Virginia R. Callahan (Fed Bar No. 20227)
                                         6225 Smith Avenue
                                         Baltimore, Maryland 21209
                                         Telephone: 410-580-4328
                                         Facsimile: 410-580-3011
                                         Email: Richard.Kremen@us.dlapiper.com
                                         Email: Virginia.Callahan@us.dlapiper.com

                                         Attorneys for Square 452, LLC and Square 374,
                                         LLC

                                         -and-

                                         SHULMAN, ROGERS, GANDAL,
                                         PORDY & ECKER, P.A.

                                         /s/ Michael J. Lichtenstein              .
                                         Michael J. Lichtenstein (Bar No. 05604)
                                         12505 Park Potomac Avenue, Sixth Floor Potomac,
                                         Maryland 20854
                                         Telephone: (301) 230-5231
                                         Fascimile: (301) 230-2891
                                         Email: mjl@shulmanrogers.com

                                         Attorney for Debtor




EAST\177106836.1
